DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20, with Claims 1-2, 5, 9-10, 14, 16-19 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections of record are hereby withdrawn. Furthermore, and per Applicant’s amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn (with the exception of one of said rejections of Claim 16 which still persists, as described below).

	Applicant has mainly amended independent Claim 1 to explicitly require that the at least one ionic liquid comprises an anion, wherein the anion is “(CF3SO2)2N-“ (i.e. TFSI).

	Applicant presents arguments in favor of at least said amendment to Claim 1 versus the prior art of record (Pages 8-13 of Remarks). In particular, Applicant argues that Huang describes an electrode comprising an aluminum foil, whereas Liu teaches PEDOT electropolymerized on a platinum support (Pages 8-9 of Remarks). Applicant argues that because ionic liquids containing TFSI as anions are allegedly corrosive to aluminum supports in supercapacitors, one of ordinary skill in the art would not have been motivated to utilize a TFSI-based ionic liquid in Huang (Pages 9-11 of Remarks). Furthermore, Applicant argues that the instantly claimed electrolytic solution demonstrates unexpected results (Page 12 or Remarks).

	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted , however, that all previous prior art rejections are hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites identities of the ionic liquid, wherein a plurality of such ionic liquids include anions other than the TFSI anion. However, independent Claim 1 (from which Claim 6 depends) explicitly requires that the ionic liquid comprises an anion, wherein the anion is the TFSI anion. Accordingly Claim 6 is rendered particularly indefinite insofar as it is unclear how the ionic liquid is required to include a TFSI anion while Claim 6 recites ionic liquids whose anions are not a TFSI anion. For purposes of examination, only the ionic liquids outlined in Claim 6 which include a TFSI anion will be considered as applicable ionic liquids. Proper clarification is required.   

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purposes of examination, it will be assumed that a supercapacitor is a non-binding example of a device for storing and restoring electricity. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003).

Regarding Claims 1, 4, 12, 14, 20, Huang teaches an electrode, a supercapacitor using said electrode therein, and a method of manufacturing the electrode and supercapacitor (Abstract, Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Huang teaches that the electrode comprises an aluminum foil (“a support made of an aluminum based material”), aligned carbon nanotubes (ACNTs) (“vertically aligned carbon nanotubes”), and a polyaniline (PANI) film (“an electrically conductive polymer matrix”) (Abstract, Experimental Section, 3rd Paragraph of Introduction, 1st and 2nd Paragraphs of Results and Discussion, Figure 1, Figure 4). Huang teaches that the method comprises synthesizing, on the aluminum foil, an array (“carpet”) of ACNTs via chemical vapor deposition (CVD) at a temperature of 640°C-645°C (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Following the synthesis of the ACNTs, Huang teaches that the method comprises a step of electrochemically depositing a PANI film on each ACNT from an electrolytic solution including aniline (“precursor monomer of said matrix”) and H2SO4 (a “protic” solvent) (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).
	Huang does not explicitly teach that the electrolytic solution further comprises at least one ionic liquid comprising the instantly claimed anion.
	However, Snook teaches conductive polymer materials (e.g. polyaniline) for use as electrode materials in supercapacitors (Abstract, Section 2.1). Snook teaches that ionic liquids are useful in/with electrodes comprising conductive polymers given that said ionic liquids exhibit desirable electrolytic properties including high ionic conductivity, low vapor pressure, non-flammability, a wide electrochemical window, and high thermal stability (Section 2.4).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include an ionic liquid, as taught by Snook, in the electrolytic solution of Huang given that ionic liquids used in/with electrodes comprising conductive polymers such as polyaniline exhibit desirable electrolytic properties including high ionic conductivity, low vapor pressure, non-flammability, a wide electrochemical window, and high thermal stability.
	Huang, as modified by Snook, does not explicitly teach that the ionic liquid comprises the instantly claimed anion.
	However, Brousse teaches an electrochemical device such as a supercapacitor (Abstract, [0001]). Brousse teaches that the electrochemical device comprises at least one electrode having a metal support (i.e. current collector) formed out of aluminum ([0018], [0023]). Brousse teaches that the device comprises an ionic liquid having a TFSI anion therein such as 1-Ethyl-3methylimidazolium bis-(trifluoromethylsulfonyl)-imide (i.e. [EMI][TFSI]) ([0024], [0026]). Brousse teaches that while the TFSI anion, specifically, is highly conductive, it may corrode aluminum ([0003]-[0005]). Accordingly, Brousse teaches that the aluminum metal support is surface functionalized with a molecular layer thereon which enhances the corrosion resistance of the aluminum such that the operating life of devices comprising such an aluminum metal support therein are improved ([0018], [0032]). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would (1) utilize [EMI][TFSI], as taught by Brousse (“wherein the anion is (CF3SO2)2N-“) as the ionic liquid of Huang, as modified by Snook, and (2) surface functionalize the aluminum foil of Huang, as modified by Snook, with an anti-corrosion molecular layer, as taught by Brousse, given not only because the TFSI anion is, specifically, highly conductive, but also because the molecular layer would enhance the TFSI corrosion resistance of the aluminum such that operating life characteristics of the overall electrode/supercapacitor are enhanced.

Regarding Claims 5-6, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the ionic liquid is [EMI][TFSI] (i.e. an ionic liquid having a “protic or aprotic cation, substituted or not” selected from the family of “imidazolium”) (See Claim 1).

Regarding Claim 7, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, while Claim 7 puts forth further limitations on a scenario where the electrolytic solution includes an aprotic solvent, neither Claim 1 nor Claim 7 explicitly requires that the electrolytic solution includes an aprotic solvent in the first place.
Therefore, Huang, as modified by Snook and Brousse, is considered to meet the required and positively recited structural limitations of the instant Claim by virtue of teaching the instantly claimed invention of Claim 1 (See Claim 1, wherein the electrolytic solution includes a protic solvent instead of an aprotic solvent). 

Regarding Claim 9, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Huang teaches that the PANI electrochemical deposition process is carried out via “a cyclic method and/or a galvanostatic method, pulsed or continuous, and/or a potentiostatic method, pulsed or continuous” (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).

Regarding Claim 10, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, given that both the PANI and ACNTs are present on the surface of the aluminum foil, the PANI necessarily exhibits/represents a percentage by weight compared to the total weight of the electrode (See Claim 1). Furthermore, and in particular, Huang teaches that the PANI is loaded on the ACNTs in increasing amounts of 40.5 wt%, 63.8%, and 77.7 wt% (i.e. “comprises up to 99% wt.”) (Experimental Section, 2nd Paragraph of Results and Discussion).

Regarding Claim 11, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Huang teaches that following the electrochemical deposition of the PANI film, the method comprises a step of rinsing the electrode with an ammonia/distilled water solution (“rinsing step”) and a step of drying said rinsed electrode (“optionally a drying step”) (Experimental Section). 

Regarding Claim 15, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 12, as previously described.
As previously described, Huang teaches a supercapacitor comprising the electrode therein (See Claims 1 and 12). In particular, Huang teaches that the supercapacitor is formed as a coin-cell supercapacitor which comprises two of the electrodes therein, wherein said two electrodes are spaced apart from one another via a separator (“an asymmetric type 2 assembly with two electrodes according to claim 12”) (Experimental Section). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003) and Su et al. (“Effective growth of vertically aligned carbon nanotube turfs on flexible Al foil”).

Regarding Claim 2, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Snook and Brousse, does not explicitly teach that the CVD is carried out at a temperature within the instantly claimed range.
However, Su teaches a method of growing vertically aligned carbon nanotubes (VACNTs) on the surface of aluminum foil (Abstract). Su teaches that the VACNTs are synthesized on the aluminum foil via CVD (Abstract, Experimental, Experimental, 1st Paragraph of Results and discussion). Su teaches that the CVD process is carried out at temperatures within the range of 600°C-850°C (1st Paragraph of Results and discussion). In particular, Su teaches that growth (i.e. average height) of the VACNTs is controllable via modulation of the CVD process temperature, wherein lower CVD temperatures produced shorter VACNTs, whereas higher CVD temperatures produced taller VACNTs (1st, Paragraph of Results and discussion). However, Su teaches that when the CVD process temperature is too low or too high, the VACNTs may not adequately grow on the aluminum foil (1st Paragraph of Results and discussion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would, through routine experimentation with a reasonable expectation of success, control the temperature at which the CVD process of Huang, as modified by Snook and Brousse, is performed (for example, to a temperature which satisfies the instantly claimed range) as a direct means of controlling/optimizing the average growth height of the ACNTs, given that Su teaches that with respect to carbon nanotubes grown on the surface of aluminum foil via CVD, the average growth height of the carbon nanotubes is controllable via modulation of the CVD process temperature, wherein lower CVD temperatures help produce shorter carbon nanotubes and higher CVD temperatures help produce taller carbon nanotubes (i.e. Su teaches that a result-effective variable relationship exists between CVD processing temperature and consequent average growth height of carbon nanotubes on aluminum foil). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003) and Fleischer et al. (US 2011/0242731).

Regarding Claim 3, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Snook and Brousse, does not explicitly teach that prior to the deposition of PANI, the ACNTs are subjected to an oxidizing treatment.
However, Fleischer teaches an electrical device, such as a supercapacitor, comprising an electrode therein, wherein the electrode comprises carbon nanotubes infused to a substrate (Abstract, [0025]-[0026]). Fleischer teaches that the substrate is, for example, formed out of an aluminum foil ([0064]). Fleischer teaches that after being formed, the carbon nanotubes may be subjected to an oxidizing treatment in order to ensure that the carbon nanotubes remain open-ended ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would subject the ACNTs of Huang, as modified by Snook and Brousse, to an oxidizing treatment, as taught by Fleischer, prior to the deposition of PANI, given that an oxidizing treatment would allow the ACNTs to remain open-ended.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003) and Hsu (US 2004/0206942).

Regarding Claim 8, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Snook and Brousse, does not explicitly teach that the electrolytic solution exhibits a viscosity within the instantly claimed ranges.
However, Hsu teaches conductive polymers utilized in electronic devices (Abstract, [0002]). Hsu teaches that with respect to the deposition of a solution comprising an electrically conductive polymer therein, the viscosity of the solution may be modulated as a means of controlling the deposition thickness characteristics of the solution ([0117]). For example, Hsu teaches that increased solution viscosity allows for increased control of deposition thickness characteristics.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, control the viscosity of the electrolyte solution of Huang, as modified by Snook and Brousse (for example, to a viscosity which satisfies the instantly claimed ranges), as a direct means of controlling/optimizing the thickness characteristics associated with the deposition of the PANI, given that Hsu teaches that with respect to the deposition of a solution comprising an electrically conductive polymer therein, the viscosity of said solution directly influences control of deposition thickness characteristics (i.e. Hsu teaches that a result-effective variable relationship exists between the viscosity of the electrolytic solution and the consequent thickness characteristics associated with its deposition).

Claims 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003) and Sarrazin et al. (US 2013/0189586).

Regarding Claims 13, 18-19, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Snook and Brousse, does not explicitly teach that the density of the ACNTs is within the instantly claimed ranges.
However, Sarrazin teaches a composite material comprising carbon nanotubes aligned in an electrically conductive polymer matrix (Abstract, [0001]-[0004]). Sarrazin teaches that the carbon nanotubes are formed so as to be aligned via a process such as CVD ([0041]-[0042], [0045]). Sarrazin teaches that the carbon nanotubes such that they form a dense carpet of aligned carbon nanotubes ([0085]). Sarrazin teaches that the carbon nanotubes exhibit a density of, in particular, 109 to 1011 carbon nanotubes per square centimeter ([0085]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the electrode of Huang, as modified by Snook and Brousse, such that the ACNTs exhibit a density of 109 to 1011 carbon nanotubes per square centimeter of electrode, given that such a density would allow for the ACNTs to be in the form of a dense carpet on the aluminum foil, as taught by Sarrazin.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Snook et al. (“Conducting-polymer-based supercapacitor devices and electrodes”) and Brousse et al. (US 2018/0266003) and Banno et al. (US 2003/0003359).

Regarding Claim 16, Huang, as modified by Snook and Brousse, teaches the instantly claimed invention of Claim 1, as previously described. 
Furthermore, Huang teaches that the method comprises forming the supercapacitor such that it comprises an assembly comprising two of the electrodes (i.e. two of the electrodes comprising the ACNTs and PANI) separated from one another via an electrolyte and separator (Experimental Section).
Huang, as modified by Snook and Brousse, does not explicitly teach that the method further comprises positioning the assembly in an encapsulation package.
However, Banno teaches a capacitor (Abstract, [0002]). Banno teaches that an electrode assembly of a capacitor may be placed within a capacitor housing (e.g. a can or a laminate pack) which seals the electrode assembly therein (e.g. mechanical sealing or heat-sealing) ([0230]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the assembly of Huang, as modified by Snook and Brousse, in a sealable can or laminate pack capacitor housing (“encapsulation package”), as taught by Banno, given that such a capacitor housing would allow for the assembly to be further protected within a sealed environment (i.e. the sealed inside of the capacitor housing).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729